Title: Thomas Jefferson to Patrick Gibson, 6 October 1813
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir Monticello Oct. 6. 13.
          In my letter of Aug. 10. I informed you I should draw on you from Bedford for 600.D. in favor of Brown & Robertson. this I accordingly did; and from the same place made three other
			 draughts in favor of the sheriff of Bedford for 111.D.
			 Nimrod Darnell 50.D. &
			 Jeremiah A. Goodman 37.50 D it is questionable however whether this last will be called for.in the same
			 letter I mentioned that I should have occasion to draw in Sep. for about 600.D. and in Octob. for about 300.D. to answer existing calls. accordingly on the 4th inst. I drew in favor of Craven Peyton for 483.34 & of D. Higginbotham for 50.D. and
			 on the 5th for 138.43 in favor of William Garth Depy sheriff of Albemarle for taxes; and
			 I have to ask the favor of you to send me by post 300.D. which may be in 2. bills
			 of 100.D each & the rest 20s & 10s and also
			 to remit for me 25.D. to Gales & Seaton editors of the National Intelligencer at Washington. some small draughts will still remain to be made which will carry me beyond the estimate of my letter of Aug. 10. and will render it necessary at the next renewal of my note in bank,
			 to add to it 500.D. to cover these draughts.
          The unfortunate loss on my flour of the last year by the blockade & consequent fall of price, is seriously felt, and is much aggravated by the calamitous drought of the present year; such an one as has never been seen since the year 1755. we were 5. months with from the 14th of April without rain to lay the dust, except a small one in May. this has reduced our crops both of wheat & corn to about a third of an ordinary one, and the latter being insufficient for the subsistence of our families., we shall have to buy, & probably at a high price. in Bedford I have been less unfortunate. tho’ they had considerable droughts, they make bread for subsistence,
			 a midling crop of wheat &
			 some tobacco. I
			 suppose I shall have to send you from both
			 places about 400. barrels of flour. that from Bedford is ordered to be got down in all October & November. from this place it will not go so soon; but all will be down before Christmas. I think this the more
			 essential, because, believing
			 that the enemy cannot remain in the bay during the winter, I think all produce, which gets down in time, may be exported in the months of Dec. Jan. & Feb. subject only to the ordinary
			 war-risks
			 of capture, which will still admit it’s bearing a reasonable price. there is no fear of their being permitted to lie in Hampton roads, should they even attempt it. this loss of 2. years crops by the blockade &
			 drought is very afflicting to me in it’s consequences, in still obliging me to trespass on
			 the indulgence of
			 the bank & of yourself.  of the last crop half the price was lost, and in the present year, from 800. bushels of wheat sown, I had a right to expect as many barrels of flour, and am
			 cut short one half by the drought.
			 the remedy must be to make no new money engagements but for bread, and work out the existing ones as an fast as the circumstances of the war will permit us. Accept the assurance of my great esteem & respect.
          Th:
            Jefferson
        